



COURT OF APPEAL FOR ONTARIO

CITATION: Must v.
    Shkuryna, 2015 ONCA 665

DATE: 20151001

DOCKET: C60018

Feldman, Juriansz and Brown JJ.A.

BETWEEN

Robert Must

Appellant

and

Yana Shkuryna

Respondent

Robert Must, acting in person

Emily Griffith, for the respondent the Public Guardian
    and Trustee

Annie Kenet, for the respondent Yana Shkuryna

Heard and released orally: September 28, 2015

On appeal from the order of Justice Meredith Donohue of
    the Superior Court of Justice, dated February 9, 2015.

ENDORSEMENT

[1]

The appellant seeks to appeal an order appointing the Public Guardian
    and Trustee as his legal representative consequent to the courts finding he is
    a special party.

[2]

The order relates to a procedural question and is not related to the
    merits of the proceeding and so is interlocutory. The court is without
    jurisdiction to hear the appeal.

[3]

The appeal is quashed. There shall be no order as to costs.

K. Feldman J.A.

R.G. Juriansz J.A.

David Brown J.A.


